Citation Nr: 1441465	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a left hip disability.  

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for bilateral eye iritis.  

7.  Entitlement to service connection for glaucoma.  

8.  Entitlement to service connection for blindness in the left eye.  



REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Cleveland, Ohio RO has jurisdiction over the claim.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (VLJ) of the Board via a video conference (video conference hearing) in August 2013.  A transcript of that hearing has been associated with the claims file.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems include additional procedural and medical records added to the present appeal, which have been reviewed and considered.  

The issues of service connection for a back disability, bilateral eye iritis, glaucoma, and blindness in the left eye are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that bilateral hearing loss preexisted the Veteran's active service and did not undergo an increase in severity during his active service.  

2.  The Veteran's tinnitus was caused by in-service noise exposure.

3.  There is no probative evidence demonstrating a current diagnosis of a left hip or left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.306 (2013).

2.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for the establishment of service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for the establishment of service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of July 2009 and October 2009 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, VA outpatient treatment reports, private medical records, October 2009 VA examinations and testimony from the Veteran.  

The October 2009 VA audiology and joints examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses and conclusions consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board observes that the Veteran was provided a VA audiology examination in October 2009.  This VA audiology report indicates that the VA examiner was a licensed audiologist.  Also, the report shows that the VA examiner elicited information from the Veteran concerning his history, subjective complaints and the functional effects of his disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Moreover, the objective data that are detailed in the VA examination report was based on audiometric testing at the applicable frequencies and the CNC Maryland speech discrimination test; and as such, they represent the actual evaluation results of the Veteran's participation in that clinical study.  Hence, the Board finds that the October 2009 VA audiology examination report may be accepted as adequate without further examination.  See 38 C.F.R. §§ 3.159(c) (4), 3.326 (2013).  Therefore, a remand is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Finally, the Veteran testified at a Board hearing in August 2013.  The hearing was adequate as the Acting VLJ explained the issues on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Analysis

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for bilateral hearing loss, a left hip disability or a left knee disability.  The probative evidence of record reflects that the Veteran's hearing loss preexisted his active service and did not increase in severity during that time.  In addition, the probative evidence of record does not demonstrate a current diagnosis of either a left hip disability or a left knee disability.  Additionally, after a careful review of the record and resolving all doubt in favor of the Veteran, the Board has determined that service connection is warranted for tinnitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

1.  Bilateral Hearing Loss

The Veteran's service records demonstrate that his military occupational specialty (MOS) was that of a Cannon Operations, Fire Direction Assistant.  Thus, his MOS demonstrates duties and circumstances that are consistent with noise exposure from artillery fire.  Therefore, the Board concludes that the Veteran was exposed to high levels of noise in service.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

The presumption of soundness can be rebutted where the evidence clearly and unmistakably shows that the Veteran's disability existed before acceptance and enrollment into service and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Evidence is clear and unmistakable where it 'cannot be misinterpreted and misunderstood, i.e., it is undebatable.''  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

The July 1975 entrance examination demonstrated speech reception thresholds in the right ear of 15, 15, 25 and 50 at 500, 1000, 2000, and 4000 Hertz respectively, and speech reception thresholds of 15, 25, 30 and 45 at corresponding frequencies in the left ear.  See 38 C.F.R. § 3.385.  In addition, decreased hearing was noted in the summary of defects and diagnoses and the Veteran was provided a physical profile of H-2.  The April 1977 separation examination demonstrated speech reception thresholds in the right ear of 15, 15, 25 and 45 at 500, 1000, 2000, and 4000 Hertz respectively, and speech reception thresholds of 10, 20, 35 and 45 at corresponding frequencies in the left ear.  As the STRs reflect decreased hearing was noted in the July 1975 service entrance examination and demonstrating that bilateral hearing loss preexisted his active service, the presumption of soundness does not apply to the Veteran with respect to his hearing acuity.  Therefore, the burden shifts to the Veteran to establish aggravation.  See Jensen, 19 F.3d at 1417.  

In this case, the STRs, namely the audiometric findings noted in the entrance and separation examinations, do not show an increase in severity of the Veteran's hearing loss, as would be demonstrated by a measured worsening in speech reception thresholds, during his active service.  

Although the Veteran has submitted a September 2009 private audiology evaluation in which the private audiologist diagnosed the Veteran with moderate sensorineural hearing loss with "cookie bite" curve and found that hearing loss could have been initiated in military service and possibly aggravated later by work noise, this does not provide any evidence regarding aggravation of the Veteran's preexisting bilateral hearing loss.  In fact, the private audiologist did not mention having reviewed the Veteran's service records and did not address the audiometric findings during the Veteran's active service, the decreased hearing noted in the entrance examination or the issue of whether hearing loss was aggravated during the Veteran's active service.  Thus, the Board affords no probative weight to September 2009 private audiologist's conclusions.  See generally Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the October 2009 VA audiology examination, the Veteran reported a history of hearing loss beginning about 15 to 20 years earlier.  He also reported a history of pre-military and post-military noise exposure with ear protection and military noise exposure from combat without the use of ear protection.  He was diagnosed with normal sloping to moderately severe sensorineural hearing loss evidenced bilaterally.  The examiner noted hearing loss was evidenced prior to enlistment in service and similar hearing sensitivity was evidenced at separation from service; and therefore, she found the Veteran's impaired hearing was not caused by or the result of noise exposure in service.  She noted the Veteran was exposed to significant noise in his occupation prior to service and hearing loss was evidenced with the evaluation in 1975.  She also noted there was no significant threshold shift evidenced for either ear at the time of the Veteran's separation from active service.  As noted earlier in this decision, this examination and conclusions are found to be adequate.  

With respect to the statements and testimony by the Veteran regarding symptoms of decreased hearing, he is competent to report such lay observable current symptoms.  See Jandreau, 492 F.3d 1372; see also Davidson, 581 F.3d 1313.  However, the Veteran is not competent to specify that his hearing loss was aggravated by his active service, as these would constitute medical conclusions which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board concludes that, while the Veteran is currently diagnosed with bilateral sensorineural hearing loss and evidence supports his exposure to combat noise in service, the probative evidence of record demonstrates that his bilateral hearing loss preexisted his active service and was not aggravated during his active service.  Accordingly service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 1111, 1153; Wagner v. Principi, 370 F.3d at 1096.  

2.  Tinnitus

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran has a current diagnosis of tinnitus which was incurred during his active service.  Therefore, service connection is warranted for tinnitus.

As noted above, the Board finds that the Veteran was exposed to high levels of noise in service, as his MOS of a Cannon Operations, Fire Direction Assistant, demonstrates duties and circumstances are consistent with noise exposure from artillery fire.  

The Veteran's STRs are absent of any complaints of ringing in the ears or treatment for tinnitus at any time throughout his active service.  

In a September 2009 private audiology report, the Veteran reported a history of service in the U.S. Army with exposure to artillery throughout his service and that he worked in a factory 15 years after military service.  He was found to have tinnitus and the private audiologist concluded that the Veteran's tinnitus could have been initiated during his military service and possibly aggravated later by work noise.  In the October 2009 VA examination, the Veteran reported a history of tinnitus, with onset of the disability occurring five to six years earlier.  He also reported a history of noise exposure in the military as well as pre-military and post-military occupational noise exposure with the use of ear protection.  He was diagnosed with recurrent tinnitus. The examiner found that she could not resolve the issue of whether tinnitus was related to noise exposure in service without resorting to mere speculation, although she noted the reported onset of tinnitus was not relevant in time to his service and there was no report of tinnitus in his STRs.  

During his August 2013 video conference hearing, the Veteran testified that he first noticed having tinnitus in December 1976.  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis and the Veteran, as a layperson is competent to testify as to his symptoms, specifically to experiencing tinnitus in service and since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board also finds these statements are credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The foregoing records, taken together, places the evidence as a whole into relative equipoise and approximately evenly balanced for and against the claim.  Accordingly, resolving all reasonable doubt in favor of the Veteran, his tinnitus is related to his military noise exposure and service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

3.  Left Hip and Left Knee

The medical evidence of record, including the October 2009 VA joints examination, reflects that the Veteran does not have a current diagnosis of either a left hip disability or a left knee disability.  VA treatment records are absent of any complaints, treatment, or diagnoses of any left hip or left knee complaints.  An August 2010 VA outpatient treatment report reflects findings of a good range of motion of the hips and knees.  In the October 2009 VA joints examination, the examiner found that there was insufficient evidence to warrant a disorder of the left hip or a disorder of the left knee found in this examination.  An October 2009 x-ray report of the left hip, associated with the VA examination, reflected no fractures, no dislocation, no significant degenerative change and unremarkable soft tissues.  An October 2009 x-ray report of the left knee, associated with the VA examination, revealed preserved joint spaces with no fractures, dislocation or any significant degenerative change evident, no significant joint effusion, unremarkable soft tissue, and atherosclerotic arterial calcifications.  

With respect to the statements and testimony by the Veteran regarding symptoms of the left hip and left knee, he is competent to report such lay observable current symptoms.  See Jandreau, 492 F.3d 1372; see also Davidson, 581 F.3d 1313.  However, the Veteran is not competent to specify that he has a current disability associated with his left hip or left knee pain or that any observed symptoms represented a current disability, as these would constitute medical conclusions which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Likewise, with respect to his attorney's statements in an August 2013 Appellant's Brief, in which he argues that the October 2009 x-rays noted atherosclerotic calcifications in the left knee, the Board finds, that he is not competent to specify that the x-ray findings represent a currently diagnosed disability as this would constitute a medical conclusion, which he is not competent to make.  Furthermore, the October 2009 x-ray reports of the left knee and left hip, as read by a medical professional, specified that there was no fractures, dislocation, significant degenerative changes present in either the left knee or left hip.  

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The competent and probative evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of a left hip disability or left knee disability and has not been treated for either the left hip or left knee at any time during the pendency of his claim.  

Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Federal Circuit Court observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Simply put, in the absence of proof of present disability, namely a left hip disability or left knee disability, there can be no valid claim.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for a left hip disability and a left knee disability, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.  

Service connection for a left hip disability is denied.  

Service connection for a left knee disability is denied.  


REMAND

Although the Veteran was provided a VA examination for the spine in October 2009, the VA examiner failed to note the Veteran's continued treatment for back problems in service, beginning with his initial complaints of back pain in September 1976 through March 1977.  The Veteran also provided subsequent testimony in an August 2013 video conference hearing that he continued to have back problems and received treatment for such since his separation from active service.  Thus, the October 2009 VA examination was not adequate and a new VA examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In addition, considering the current treatment for the Veteran's eye disabilities, including iritis, glaucoma and blindness in the left eye and the Veteran's lay statements of iritis existing since the age of 19 and since service and that all three eye disabilities are interrelated and were also caused by exposure to gun smoke and stress in service, an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral eye iritis, glaucoma and blindness in the left eye originated during his active service or were otherwise caused by or related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

As the record reflects the Veteran has received continuing treatment at VA and the last VA medical records associated with the file are from October 2012, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any pertinent VA and non-VA medical records adequately identified by the Veteran, to include all outstanding VA medical records from October 2012.  

2.  Thereafter, schedule the Veteran for a VA examination of the spine.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of any identified spine disability.  All necessary testing should be performed, including x-rays.  

The examination report is to contain a notation that the examiner reviewed the claims file to include: (1) service treatment records, demonstrating treatment for the ankles from September 1976 to March 1977 and the separation examination noting painful joints; (2) the post-service medical records; (3) the Veteran's testimony regarding the continuity of back symptoms and treatment following his active service; and (4) any additional information from obtained private and VA medical records.  

Please note, the Veteran is competent to attest to any lay observable symptoms witnessed and past treatment rendered.  

The examiner is asked to answer the following:  

(a).  Please specify the current back/spine diagnosis(es).  

(b).  The examiner is then asked to furnish opinions with respect to the following:

(i).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disability had its clinical onset during the Veteran's active service from February 1976 to April 1977; OR

(ii).  Whether it is at least as likely as not that the Veteran's current back disability had its clinical onset within one year after his active service from February 1976 to April 1977; OR

(iii).  Whether it is at least as likely than not that any currently diagnosed back disability is otherwise related to the Veteran's active service, including general physical training.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence noted above. 

3.  Thereafter, schedule the Veteran for a VA examination of the eyes.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of any identified eye disability, including iritis, glaucoma, and blindness in the left eye.  All necessary testing should be performed, including x-rays.  

The examination report is to contain a notation that the examiner reviewed the claims file to include: (1) service treatment records; (2) the post-service medical records demonstrating a history of and current treatment for eye disabilities, including glaucoma, iritis and blindness in the left eye; (3) the Veteran's testimony regarding the continuity of eye disabilities and since his active service; and (4) any additional information from obtained private and VA medical records.  

Please note, the Veteran is competent to attest to any lay observable symptoms witnessed and past treatment rendered.  

The examiner is asked to answer the following:  

(a).  Please specify the current eye diagnosis(es).  Specifically include whether iritis, glaucoma or blindness in the left eye are present disabilities or have been present at any time since the Veteran filed his claim in August 2009.  

(b).  The examiner is then asked to furnish opinions with respect to the following:

(i).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current eye disabilities, including iritis, glaucoma and left eye blindness, had their clinical onset during the Veteran's active service from February 1976 to April 1977; OR

(ii).  Whether it is at least as likely as not that any currently diagnosed eye disability, including iritis, glaucoma and left eye blindness, is otherwise related to the Veteran's active service, including exposure to gun smoke or stress in service.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence noted above.  

4.  Ensure the examiners' opinions are responsive to these determinative issues of the levels of current severity of the disabilities on appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


